
Exhibit 10.2

Kura Oncology, Inc.

First Amendment to

Executive Employment Agreement

This First Amendment to Executive Employment Agreement (this “Amendment”),
amending that certain Executive Employment Agreement (the “Employment
Agreement”), effective as of August 21, 2018, by and between Kura Oncology, Inc.
(the “Company”) and Marc Grasso, M.D. (the “Executive”), is entered into
effective as of August 21, 2018.  

RECITALS

Whereas, the Company and the Executive have previously entered into the
Employment Agreement; and

Whereas, the Company and the Executive desire to amend the Employment Agreement
as set forth herein.

AGREEMENT

Now, Therefore, in consideration of the foregoing and the promises and covenants
contained herein and in the Employment Agreement, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree as follows:

1.Section 6.2(a)(ii) of the Employment Agreement.  The reference to “9 months”
contained in Section 6.2(a)(ii) of the Employment Agreement is hereby amended
and restated such that it shall be “12 months.”

2.Effect of Amendment.  Except as expressly modified by this Amendment, the
Employment Agreement shall remain unmodified and in full force and effect.

3.Governing Law.  This Amendment shall be governed by the laws of the State of
California, without regard to any conflicts of law principals thereof that would
call for the application of the laws of any other jurisdiction.

4.Counterparts.  This Amendment may be executed via facsimile or electronic
(i.e., PDF) transmission and in any number of counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 

[Remainder of Page Intentionally Left Blank]

 

1

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this First Amendment to Executive
Employment Agreement as of the date first written above.

 

COMPANY:

Kura Oncology, Inc.

 

By:     /s/ Troy E. Wilson, Ph.D., J.D.

Name:      Troy E. Wilson, Ph.D., J.D.

Title:         President and CEO

 

EXECUTIVE:

/s/ Marc Grasso, M.D.

Marc Grasso, M.D.

 

 

 

 

 

 

 

 